Citation Nr: 1121810	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, to include service in Vietnam.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an  April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that determined new and material evidence was not received to reopen the claim.  The RO in Buffalo, New York, certified the appeal to the Board.  As explained in the decision below, the Board has styled the issues of the case as shown on the cover sheet.

The appellant and her representative opted for informal conferences with an RO decision review officer in lieu of the scheduled hearing she requested.  Reports of the informal conferences are of record in the claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2003 rating decision denied entitlement to service connection for the cause of the Veteran's death, as colon cancer was not found to be associated with herbicide exposure, and the preponderance of the evidence was against entitlement to direct service connection.  In the absence of a perfected appeal, the August 2003 rating decision is final.

2.  The evidence submitted since the August 2003 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The August 2003 rating decision is final.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  The claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the Board is reopening the claim, a discussion of VA's compliance with the notice and assistance requirements of 38 U.S.C.A. § 5103(a) would serve no useful purpose at this time.

Background of Original Claim

Private records of Rosewell Park Cancer Institute of New York reflect that an August 2001 pathology report noted that tissue samples from a liver biopsy of the Veteran revealed moderately differentiated adenocarcinoma consistent with primary colorectal cancer.  The Veteran died in April 2002.  The Certificate of Death notes the immediate cause of death as metastatic cancer of the colon to the liver.

In October 2002 VA received the appellant's claim for Dependency and Indemnity Compensation for service connection for the cause of the Veteran's death.  The appellant asserted that the Veteran's presumed exposure to herbicides in Vietnam was the direct cause of his death.

Legal Requirements For Service Connection

Governing Law and Regulation

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

VA regulations also provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA regulations provide further that a veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii); and, the "Veterans Education and Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 (2001).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumptive provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumptive service connection is not the sole method by which an applicant may show causation, and thereby establish service connection.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Initial RO Adjudication

The Veteran was not service connected for any disease, injury, or disorder, at the time of his death.  Service treatment records dated in November 1968 note the Veteran's complaints of loose, watery, nonbloody diarrhea.  His temperature was 100 degrees.  The examiner diagnosed an upper respiratory infection and prescribed Ornade.  There are no other entries in the service treatment records that are related to gastrointestinal complaints, findings, or treatment.  At his separation examination the Veteran only noted a prior history of allergy-related complaints and treatment.  He denied any other pertinent history.  The December 1969 Report Of Medical Examination For Separation notes the abdomen and viscera were assessed as normal.  

The Veteran's colon cancer was diagnosed in April 2001, some 31 years after his separation from active service.  There is no evidence or assertion that it manifested to a compensable degree within one year of his separation from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).

The RO, in the August 2003 rating decision, determined there was no basis for granting service connection on a presumptive basis, as colon cancer was not among the diseases the Secretary had determined was associated with exposure to herbicides.  As a result, including the absence of a factual basis for service connection on a direct basis, the August 2003 rating decision denied service connection for the cause of the Veteran's death.

In December 2003, the appellant indicated her disagreement with the August 2003 rating decision and submitted a report from the Veteran's treating physician, P.A.P., M.D., in support of her disagreement.  Dr. P's November 2003 report noted the Veteran's malignancy had a particularly rapid progressive nature and, as a result, he opined the Veteran's exposure to Agent Orange could have been a contributing factor in his death.

In a December 2003 rating decision, the RO noted The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, the Secretary must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  In accordance with that requirement, the Secretary determined that there was no association between colon cancer and exposure to herbicides.  Thus, the December 2003 rating decision continued the denial of service connection.

A statement of the case was issued in December 2004.  There is nothing in the claims file to indicate the appellant did not receive it, nor is there any record the statement of the case was returned by postal authorities as undeliverable.  Neither is there any record that the appellant submitted a substantive appeal in response to the statement of the case.  As a result, the August 2003 rating decision became final and binding.  See 38 C.F.R. §§ 19.32, 20.200.

The August 2003 rating decision is the last final decision on the issue of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156(b).  VA received the appellant's application to reopen her claim in September 2007.

New and Material Evidence

When a claim is disallowed and a substantive appeal is not timely filed as required by regulation, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. §§ 7105(c) and (d)(C)(3).  One means by which a final disallowed claim may be reopened is upon submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence is new and material, any new evidence submitted is presumed credible-that is, it is not tested for weight and credibility.  If the additional evidence presents a reasonable possibility that the claim could be allowed; or perhaps triggers entitlement to a VA examination or medical nexus review, see Shade v. Shinseki, 24 Vet. App. 110 (2010), the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  See Justus v. Principi, 3 Vet. App. 510 (1992).


Analysis

It is not clear from the August 2009 statement of the case whether the decision review officer denied the appellant's claim on the basis of a failure to submit new and material evidence, or denied on the merits after reopening the claim.  It may well have been the latter, in view of the fact the decision review officer obtained a medical review and nexus opinion from the Veterans Health Administration (VHA). See 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, this is not significant since the Board has the primary jurisdictional responsibility to determine whether it is proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

The evidence added to the record since the August 2003 rating decision includes general literature on the causation of methyl deficiency and its attendant pathologies, another private medical report by Dr. K, the VA medical review report, and a June 2010 private medical opinion by D.M.S., M.D.  Dr. S noted that he reviewed some of the Veteran's medical records and several published articles on the effects of dioxin in humans.  Based on his review and his practice experience, Dr. S opined that it was at least as likely as not that dioxin played a promoter role in the progression of the Veteran's benign colonic neoplasm to a malignant condition.

Dr. S's report and nexus opinion constitutes new and material evidence, as it addresses the core issue of the claim and, at a minimum, triggers the necessity for another medical nexus review and opinion.  38 C.F.R. § 3.156(a); see generally Shade.  The Board finds further, however, that the case requires further development before rendering a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and the claim is reopened.  The appeal is granted only to that extent.


REMAND

The Board finds that neither the January 2010 VA medical nexus review nor Dr. S's opinion is sufficiently comprehensive to render a decision on the merits.  Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall obtain the Veteran's service personnel records.

2.  The AMC/RO shall contact the appellant and inquire as to whether there is additional evidence she desires considered prior to obtaining another medical review.

3.  After the above is complete,  the AMC/RO shall refer the claims folder to a board certified oncologist to conduct a comprehensive review of the claims file, and to prepare an opinion addressing the existence of any relationship between service and the cause of the Veteran's death.

The oncologist is to specifically opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's development of colon cancer was causally related to his presumed exposure to herbicides during his Vietnam Service, or to some other in-service event.  In accordance with 38 C.F.R. § 3.310, a causal relationship includes whether presumed exposure likely contributed to the Veteran's cancer as well as caused it.  The reviewing oncologist must specifically comment on the reports and opinions of Dr. K and Dr. S, and indicate specific agreement or disagreement with their opinions and the reasons why.

The opinion must be fully explained and the rationale provided.  In preparing the requested opinion, the reviewing oncologist must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The reviewer is advised that the term "at least as likely as not" or a "50/50 chance" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The reviewing oncologist is further advised that, the United States Court of Appeals for Veterans Claims has determined that a medical opinion that finds no nexus between a disease and herbicide exposure simply because it is not on the Secretary's list of associated diseases is inadequate on its face.  Such an opinion would fail to address the issue of direct service connection.  

The factors that the reviewing oncologist must address in writing are: why he/she finds cited studies persuasive or unpersuasive, whether the Veteran had other risk factors for developing colon cancer, and whether the Veteran's colon cancer manifested itself in an unusual manner.

If the reviewing oncologist is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the oncologist must specifically explain why the causation of the Veteran's colon cancer is unknowable?  The oncologist is to attach a copy of his/her curriculum vitae to the report.

5.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO must review the medical review nexus report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, to include the review not being conducted by an oncologist, the AMC/RO must implement corrective procedures at once.

6.  Then review the appellant's claim de novo in light of the additional evidence obtained.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


